 1   DAVID J. MERRILL
     Nevada Bar No. 6060
 2   DAVID J. MERRILL, P.C.
     10161 Park Run Drive, Suite 150
 3   Las Vegas, Nevada 89145
     Telephone: (702) 566-1935
 4   E-mail: david@djmerrillpc.com
     Attorney for Defendant Lance Hickman
 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8                              DISTRICT OF NEVADA
 9   PAUL B. CANALE, M.D., an individual                  2:18-CV-01020-GMN-(VCF)
     and Alabama resident,
10
                  Plaintiff,                        Stipulation and Order to Extend Time to
11                                                   File Reply in Support of the Motion to
           vs.                                                      Dismiss
12
     SAHARA OUTPATIENT SURGERY                                  (First Request)
13   CENTER, LTD., a Nevada limited part-
     nership; SURGICARE OF LAS VEGAS,
14   INC., a Nevada corporation; LANCE
     HICKMAN, an individual and Tennes-
15   see resident; DOES I through X; ROE
     CORPORATIONS I through X, inclu-
16   sive,
17                Defendants.
18
           In accordance with LR 7-1(a), the plaintiff, Paul B. Canale, M.D., and defend-
19
     ant Lance Hickman, stipulate as follows:
20
           1.     On September 28, 2018, Hickman filed Lance Hickman’s Motion to
21
     Dismiss. (ECF No. 26.) On October 12, 2018, Dr. Canale filed Plaintiff’s Opposition
22
     to Defendant Lance Hickman’s Motion to Dismiss. (ECF No. 28.) Under LR 7-2(b),
23
     Hickman has up to and including October 19, 2018, to file a reply in support of the
24
     motion to dismiss.
25
           2.     Because counsel for Hickman is traveling, he requested, and Dr.
26
     Canale’s counsel agreed, to an extension until Friday, October 26, 2018.
27

28
                                                1
 1         3.     This is the first stipulation for an extension of time to file a reply in
 2   support of the motion to dismiss.
 3         4.     The parties have agreed to this extension for good cause and not solely
 4   for the purpose of delay.
 5         5.     Accordingly, the parties stipulate that Hickman shall have up to and
 6   including October 26, 2018, to file a reply in support of the motion to dismiss.
 7         Dated this 18th day of October 2018.
 8   Erickson & Whitaker PC                         David J. Merrill, P.C.
 9

10   By:   /s/ Brian C. Whitaker                    By:   /s/ David J. Merrill
           Brian C. Whitaker                              David J. Merrill
11         1349 Galleria Drive, Suite 200                 10161 Park Run Drive, Suite 150
           Henderson, Nevada 89014                        Las Vegas, Nevada 89145
12         (702) 433-9696                                 (702) 566-1935
     Attorney for Plaintiff                         Attorney for Defendant Lance Hickman
13

14
                                              IT IS SO ORDERED.
15
                                             Dated this ___
                                                        18 day of October, 2018.
16

17

18

19                                            Gloria M. Navarro, Chief Judge
                                              UNITED STATES DISTRICT COURT
20

21

22

23

24

25

26

27

28
                                                2
